December 6th.
Judge Cabell,
delivered the opinion of the coux t:
The chancellor not having entered up any decree against the appellant, directing him to pay to the appellee, any portion of the i-ent of 600k, which, by the deed of the lGth of December, 1804, he was annually to pay to Mrs. Alexander, during her life; this court will not anticipate the question of his liability to the appellee therefor. The only questions deemed necessary to be decided at present, are those relating to the attachment. The process for contempt lies for disobedience of what is decreed, not for what may be decreed. In this case, it is manifest that the appellant has not refused obedience to any thing that was required of him by the decree. The order awarding the attachment, as also that refusing to set it aside, are therefore reversed with costs, and the attachment set aside, and the cause is remanded, &c.